Citation Nr: 1441133	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A February 2007 rating decision that, in relevant part, denied service connection for asbestosis was issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. During the pendency of that appeal, the claims file was transferred to the RO in St. Petersburg, Florida.  In March 2010, the Board remanded the issue of entitlement to service connection for asbestosis for further development.

The RO in St. Petersburg, Florida, issued a January 2012 rating decision that denied service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos.  The Veteran perfected substantive appeal of that claim in 2013.

The claims were previously remanded by the Board in December 2013, and are now before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the claims on appeal for further evidentiary development.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  Specifically, the Board found that it was necessary to obtain a VA medical opinion regarding the etiology of the Veteran's asbestosis and residuals of a total laryngectomy, status post laryngeal cancer, considering all of the evidence in conjunction with each claim.  On remand, the RO scheduled the Veteran for a new VA examination in June 2014.  The record reflects that subsequently, the Veteran contacted the RO in May 2014 to cancel the June 2014 appointment at the VA Medical Center (VAMC) in Tampa, Florida and requested rescheduling of the VA examination, as he now resides in Pennsylvania and no longer lives in Florida.

However, the RO did not take any further action and returned the case to the Board.  There is no indication that a VA examination was rescheduled in this case.  Nor is there a Supplemental Statement of the Case showing that any additional evidence had been obtained and the claims had been readjudicated.  Under these circumstances, another remand is necessary before the Board can proceed with the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, including those from the VAMC in Tampa, Florida and any associated outpatient clinics, dated from November 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination at a VAMC that is located conveniently to the Veteran's current residence, to determine the nature and etiology of all pulmonary disability identified, to include asbestosis, and residuals of a total laryngectomy, status post laryngeal cancer.  The VA clinician should review all pertinent evidence of record, and provide an opinion addressing the following:

(i) Is it at least as likely as not (50 percent probability or more) that the Veteran has pulmonary disability, to include asbestosis, that had its onset during the Veteran's period of active service, or is otherwise the result of a disease or injury in active service, to include exposure to asbestos in service, rather than post-service exposure to asbestos?  If the clinician is unable to specifically attribute current pulmonary disability, to include asbestosis, to in-service asbestos exposure as compared to post-service asbestos exposure, this should be indicated in the report.

(ii) Is it at least as likely as not (50 percent probability or more) that the Veteran's residuals of a total laryngectomy, status post laryngeal cancer, had its onset during the Veteran's period of active service, or is otherwise the result of a disease or injury in active service, to include exposure to asbestos in service, rather than post-service exposure to asbestos?  If the clinician finds that it is at least as likely as not that laryngeal cancer was due to asbestos exposure, but is unable to specifically attribute the laryngeal cancer to in-service asbestos exposure as compared to post-service asbestos exposure, this should be indicated in the report.  If the examiner concludes that the Veteran's laryngeal cancer was not due to asbestos exposure, the examiner should explain the likely etiology of the Veteran's laryngeal cancer.

The examiner must discuss the service treatment records, the post-service treatment records reflecting a 45-year history of smoking, the Veteran's occupational exposure to asbestos as a pipefitter from 1970 to 1982, and the additional medical and treatise evidence included in the file since the issuance of the July 2011 Supplemental Statement of the Case.

3.  After ensuring that the requested actions are completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought is not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

